SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act 1934 Date of Report (Date of earliest event reported): August 14, 2013 Boldface Group, Inc. (Exact name of registrant as specified in charter) Nevada 333-148722 02-0811868 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1309 Pico Blvd., Suite A, Santa Monica, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (310) 450-4501 (Former Name or Former Address, is Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 14, 2013, Robert Altbach, Chairman of the Board of Boldface Group, Inc., a Nevada corporation (the “Company”), advised the Company that he will be tendering his resignation from the board at the end of the month in light of time constraints imposed by other business commitments.Mr. Altbach provided invaluable guidance and support to the Company during its critical first year of operations. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BOLDFACE GROUP, INC. By: /s/ Nicole Ostoya Name:Nicole Ostoya Title:Chief Executive Officer and President Dated: August 19, 2013
